Name: Council Directive 95/412/EC of 25 September 1995 concerning the list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Finland)
 Type: Directive
 Subject Matter: farming systems;  natural environment;  agricultural policy;  economic policy;  demography and population;  Europe
 Date Published: 1995-10-10

 Avis juridique important|31995L0412Council Directive 95/412/EC of 25 September 1995 concerning the list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Finland) Official Journal L 241 , 10/10/1995 P. 0023 - 0039COUNCIL DIRECTIVE of 25 September 1995 concerning the list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Finland) (95/412/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas a significant proportion of the territory of the acceding Member States suffers from permanent natural handicaps; whereas Declaration No 37 of the 1994 Act of Accession recognizes that the boundaries of the mountain and other less-favoured farming areas within the meaning of Article 3 of Directive 75/268/EEC should be established without delay; Whereas the permanent natural handicaps in these areas result in higher production costs and prevent farmers in these areas from obtaining a reasonable income from their production at a level similar to that available to comparable farmers in other regions; Whereas, in accordance with Article 2 (1) of Directive 75/268/EEC, the Finnish Government has sent the Commission a list of municipalities (Kunta-Kommun) likely to appear on the Community list of less-favoured farming areas, together with the information relating to the characteristics of those areas; Whereas the areas situated north of the 62nd parallel and certain adjacent areas are to be included among the areas defined in the first subparagraph of Article 3 (3) of Directive 75/268/EEC in so far as they are affected by very difficult climatic conditions the effect of which is substantially to shorten the growing season; Whereas the difficult climatic conditions are assessed on the basis of 'the sum of the effective average temperatures`; whereas the conditions set out in Article 3 (2) of Directive 75/268/EEC are met in respect of a value not exceeding 89 % of the value recorded in Helsinki; Whereas the information available shows that all the areas situated north of the 62nd parallel are affected by difficult climatic conditions and satisfy the abovementioned conditions; Whereas in cases involving the presence of infertile land and where the economic results of farming are appreciably lower than the average, as referred to in Article 3 (4) (a) and (b) of Directive 75/268/EEC, the areas have been defined by using an agricultural comparability index known as the 'Nikula index` and notably the 'potential natural yield` index; whereas this index is based on natural productivity (soil quality and climatic conditions) the value of which is adjusted using factors such as heterogeneity of the land, natural drainage conditions, etc., including production conditions other than natural ones; Whereas, in view of Declaration No 37 referred to above and the maximum value of the index in Finland (460), the maximum value of the index taken into account for the less-favoured farming areas within the meaning of Article 3 (4) has been fixed at 440; whereas, in specific cases, this index is not taken into account for the less-favoured farming areas where permanent grassland and pasture cover more than 70 % of the utilized agricultural area; Whereas the following indices have been chosen in respect of low or dwindling population as referred to in Article 3 (4) (c) of Directive 75/268/EEC: density of not more than 50 inhabitants per km2 (of permanent land), without reference to the national average density which is only 17 inhabitants per km2, or an annual depopulation rate exceeding 0,5 %, with the working population engaged in farming forming a significant proportion of the total working population of the municipality; Whereas, for the definition of the areas affected by specific handicap which may be included among the less-favoured areas referred to Article 3 (5) of Directive 75/268/EEC the index used is the occurrence of unfavourable natural conditions (index below 450) and of specific permanent handicaps characteristic of: - a humid and marshy area, - an area affected by a poor ground water balance, - an area affected by low temperatures on account of its relatively northern geographical position, - an urbanized area with a population density exceeding 50 inhabitants per km2; Whereas, in view of the specific geographical situation unfavourably affecting the economy of their agricultural holdings, all the offshore islands of Finland, all the islands of the Aaland archipelago and of the Laani of Kymi may be included among the less-favoured areas pursuant to Article 3 (5) of Directive 75/268/EEC; Whereas the total surface areas of the areas taken into account pursuant to Article 3 (5) of Directive 75/268/EEC amounts to, but does not exceed, 4 % of the total surface area of the Member State; Whereas the nature and level of the above indices selected by the Finnish Government for identifying the types of areas notified to the Commission are in conformity with the characteristics of mountain areas, less-favoured areas and areas affected by specific handicaps respectively, as referred to in Article 3 (3), (4) and (5) of Directive 75/268/EEC; Whereas a limited number of the minicipalities proposed do not fully satisfy the requirements, but nevertheless fully satisfy those of Article 3 (4) of Directive 75/268/EEC; whereas, since their economy is closely linked to that of the bordering municipalities classified in accordance with Article 3 and their territorial enclaves within these latter municipalities are far smaller than the minicipalities themselves, these municipalities may nevertheless be classified among the less-favoured areas, with due regard for both the 4 % referred to above for the application of areas as referred to in Article 3 (5) of Directive 75/268/EEC and for the 85 % specified in the abovementioned Declaration No 37; Whereas the classification according to paragraphs 3, 4 and 5 of Article 3 of Directive 75/268/EEC of the eligible minicipalities set out in the Annex to this Directive can subsequently be reviewed at the request of Finland and will, after examination, be the subject of a Commission decision pursuant to Article 2 (3) of Directive 75/268/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 The areas situated in the Republic of Finland which appear in Annexes I, II and III shall form part of the Community list of less-favoured farming areas within the meaning of Article 3 (3), (4) and (5) of Directive 75/268/EEC. Article 2 This Directive is addressed to the Republic of Finland. Done at Brussels, 25 September 1995. For the Council The President L. ATIENZA SERNA ANEXO I Zonas desfavorecidas tal como se definen en el apartado 3 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG I Ugunstigt stillede omraader, jf. artikel 3, stk. 3, i direktiv 75/268/EOEF ANHANG I Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 3 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 3 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX I Less-favoured areas within the meaning of Article 3 (3) of Directive 75/268/EEC ANNEXE I Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 3 de la directive 75/268/CEE ALLEGATO I Zone svantaggiate ai sensi dell'articolo 3, paragrafo 3 della direttiva 75/268/CEE BIJLAGE I Probleemgebieden in de zin van artikel 3, lid 3, van Richtlijn 75/268/EEG ANEXO I Zonas desfavorecidas na acepÃ §Ã £o do n º 3 do artigo 3 º da Directiva 75/268/CEE LIITE I Direktiivin 75/268/ETY 3 artiklan 3 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA I Mindre gynnade omraaden i enlighet med artikel 3.3 i direktiv 75/268/EEG SUOMI HAEMEEN LAEAENI >TABLE POSITION> KESKI-SUOMEN LAEAENI >TABLE> KUOPION LAEAENI >TABLE> POHJOIS-KARJALAN LAEAENI >TABLE> TURUN JA PORIN LAEAENI >TABLE> LAPIN LAEAENI >TABLE> MIKKELIN LAEAENI >TABLE> VAASAN LAEAENI >TABLE> OULUN LAEAENI >TABLE> ANEXO II Zonas desfavorecidas tal como se definen en el apartado 4 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG II Ugunstigt stillede omraader, jf. artikel 3, stk. 4, i direktiv 75/268/EOEF ANHANG II Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 4 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 4 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX II Less-favoured areas within the meaning of Article 3 (4) of Directive 75/268/EEC ANNEXE II Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 4 de la directive 75/268/CEE ALLEGATO II Zone svantaggiate ai sensi dell'articolo 3, paragrafo 4 della direttiva 75/268/CEE BIJLAGE II Probleemgebieden in de zin van artikel 3, lid 4, van Richtlijn 75/268/EEG ANEXO II Zonas desfavorecidas na acepÃ §Ã £o do n º 4 do artigo 3 º da Directiva 75/268/CEE LIITE II Direktiivin 75/268/ETY 3 artiklan 4 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA II Mindre gynnade omraaden i enlighet med artikel 3.4 i direktiv 75/268/EEG UUDENMAAN LAEAENI >TABLE POSITION> TURUN JA PORIN LAEAENI >TABLE> HAEMEEN LAEAENI >TABLE> KESKI-SUOMEN LAEAENI >TABLE> KYMEN LAEAENI >TABLE> MIKKELIN LAEAENI >TABLE> ANEXO III Zonas desfavorecidas tal como se definen en el apartado 5 del artÃ ­culo 3 de la Directiva 75/268/CEE BILAG III Ugunstigt stillede omraader, jf. artikel 3, stk. 5, i direktiv 75/268/EOEF ANHANG III Benachteiligte Gebiete im Sinne von Artikel 3 Absatz 5 der Richtlinie 75/268/EWG Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã  Ã aaÃ ©Ã ¯Ã ­aaÃ ªÃ ´Ã ©Ã ªÃ Ã ² Ã °aaÃ ±Ã ©Ã ¯Ã ·Ã Ã ² Ã ªÃ ¡Ã ´UE Ã ´Ã §Ã ­ Ã Ã ­Ã ­Ã ¯Ã ©Ã ¡ Ã ´Ã ¯Ã µ UEÃ ±Ã ¨Ã ±Ã ¯Ã µ 3 Ã °Ã ¡Ã ±UEÃ £Ã ±Ã ¡oeÃ ¯Ã ² 5 Ã ´Ã §Ã ² Ã ¯aeÃ §Ã £ssÃ ¡Ã ² 75/268/AAÃ Ã  ANNEX III Less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC ANNEXE III Zones dÃ ©favorisÃ ©es au titre de l'article 3 paragraphe 5 de la directive 75/268/CEE ALLEGATO III Zone svantaggiate ai sensi dell'articolo 3, paragrafo 5 della direttiva 75/268/CEE BIJLAGE III Probleemgebieden in de zin van artikel 3, lid 5, van Richtlijn 75/268/EEG ANEXO III Zonas desfavorecidas na acepÃ §Ã £o do n º 5 do artigo 3 º da Directiva 75/268/CEE LIITE III Direktiivin 75/268/ETY 3 artiklan 5 kohdan mukaisesti epaesuotuisiksi maeaeritettyjae alueita BILAGA III Mindre gynnade omraaden i enlighet med artikel 3.5 i direktiv 75/268/EEG AHVENANMAAN LAEAENI > TABLE POSITION> HAEMEEN LAEAENI >TABLE> KYMEN LAEAENI >TABLE> TURUN JA PORIN LAEAENI >TABLE> UUDENMAAN LAEAENI >TABLE> MUUT RANNIKKOSAARET >TABLE> Joidenkin kuntien osalta rannikkosaaret sisaeltyvaet Turun ja Porin laeaenin luetteloon. >TABLE>